—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Schneier, J.), rendered July 13, 1998, convicting him of rape in the first degree, attempted rape in the first degree, and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions on appeal, the trial court did not commit reversible error in admitting the complained-of testimony. Ritter, J. P., S. Miller, McGinity and Feuerstein, JJ., concur.